DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 1-20, as filed 12/10/2021, are currently pending and have been considered below.
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1

Claims 1-20 recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

A computer-implemented method for managing an adaptive care system, the method comprising: 
--identifying a care plan associated with a patient, the care plan including data indicating a plurality of nodes each associated with respective biometric data of the patient, the care plan stored and executed by a computing device associated with the patient; 
--determining that a particular node of the plurality of nodes of the care plan is enabled; 
--receiving data corresponding to one or more types of biometric data for the patient, wherein the biometric data is associated with the particular node; 
--receiving data indicating one or more reported symptoms for the patient, wherein the biometric data is associated with the particular node;
--accessing, based on the care plan associated with the patient, a data store storing a table indicating, for one or more combinations of biometric thresholds and symptom conditions, a corresponding event indicating one or more actions to be performed by the patient, wherein each combination of biometric thresholds and symptom conditions is associated with the enabled node of the care plan;
--determining, for the particular node of the health care plan, that (i) the received data corresponding to the one or more types of biometric data satisfies a particular biometric threshold and that (ii) the received data indicating the one or more reported symptoms satisfies at least one of the one or more symptom conditions;
--in response to determining that (i) the received data corresponding to the one or more types of biometric data satisfies the particular biometric threshold and that (ii) the received data indicating the one or more reported symptoms satisfies at least one of the one or more symptom conditions: a) identifying a particular event rule of the table that corresponds to the received data corresponding to the one or more types of biometric data and the received data indicating the one or more reported symptoms; and b) providing a nonadherence notification to the computing device indicating the action associated with the particular event rule.
Step 2A Prong One
The broadest reasonable interpretation of these steps includes certain methods of organizing human activities because each underlined component is part of the process of building a care plan for a patient and monitoring adherence with rule-based interventions. Other than reciting generic computer terms like a processor or memory, nothing in the claims goes beyond automating what could be done by a human care provider. 
Additionally, the underlined components recite mental processes because each one can practically be performed mentally or with pen and paper. For example, but for the computing device language, identifying a care plan in the context of this claim encompasses a mental process of the user because the data could otherwise be performed by a practitioner thinking about a patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims such as claims 2-7, 9-14, and 16-20 which recite particular aspects of how the abstract idea may be performed in the mind but for recitation of generic computer components.  Claims 4, 11, and 18 recite additional abstract ideas such as receiving additional data, evaluating Claims 7, 14, and 20 recite additional abstract ideas such as receiving additional data, evaluating additional conditions, identifying additional event rules.

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor, memory, a computer readable storage medium amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0048] and [0049], see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20 which recite additional details about the abstract idea that is performed with generic computing equipment). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), and storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettinger (USP App. Pub. No. 2016/0085927).
Regarding claim 1, Dettinger discloses: A computer-implemented method for managing an adaptive care system, the method comprising: 
--identifying a care plan associated with a patient, the care plan including data indicating a plurality of nodes (the broadest reasonable interpretation of “nodes” includes the “care plan protocols” described in Dettinger par. [0018]) each associated with respective biometric data of the patient, the care plan stored and executed by a computing device associated with the patient (“The care plan may include multiple care plan protocols, with each of the care plan protocols addressing a respective medical condition the patient has been diagnosed with. Generally, a care plan protocol describes the treatment of a particular medical condition. For instance, a care plan could specify a set of specific tasks that a patient follows to manage a particular condition and could divide the tasks by phases and schedules,” par. [0018]; “the care protocol may specify metrics that the care platform monitors during the patient's treatment, thresholds to detect for each metric and remedial actions to be taken in response to detecting such thresholds,” par. [0019]); 
--determining that a particular node of the plurality of nodes of the care plan is enabled (“The care platform provides a template for each care plan protocol. The care platform may consolidate the configured care plan protocols into one overall care plan for the patient,” par. [0019]; the system detects which protocol is enabled for the patient and uses this for building the care plan); 
--receiving data corresponding to one or more types of biometric data for the patient, wherein the biometric data is associated with the particular node (“A patient 103 may begin the care protocol at a weight loss phase, where tasks may include performing strenuous exercises frequently, and where thresholds may specify further actions that the care plan management application 111 takes if the patient 103 loses X amount of weight or gains Y amount of weight. For example, if the metrics indicate that the patient 103 gained Y amount of weight after a period at which the patient 103 had a Z average activity level, the care plan management application 111 may instruct the patient 103 to watch an educational video in response,” par. [0028]); 
--receiving data indicating one or more reported symptoms for the patient, wherein the biometric data is associated with the particular node (“Other tasks may prompt the user to report current symptoms to the care platform server 111,” par. [0027]);
--accessing, based on the care plan associated with the patient, a data store storing a table indicating, for one or more combinations of biometric thresholds and symptom conditions, a corresponding event indicating one or more actions to be performed by the patient, wherein each combination of biometric thresholds and symptom conditions is associated with the enabled node of the care plan (“Upon determining that at least one of the received data satisfy at least one of the biometric thresholds and the one or more reported symptoms satisfy at least one of the one or more conditions, an event rule for modifying the care plan based on the received data and the one or more reported symptoms is identified. The care plan is modified based on the event rule,” par. [0006]);
--determining, for the particular node of the health care plan, that (i) the received data corresponding to the one or more types of biometric data satisfies a particular biometric threshold and that (ii) the received data indicating the one or more reported symptoms satisfies at least one of the one or more symptom conditions (“As another example, the care platform could include another condition that specifies that if the patient's systolic blood pressure exceeds 135 mmHg and the patient reports feeling the symptom of dizziness, the care platform should perform a treatment regimen aimed at reducing the patient's blood pressure, e.g., instructing the patient to rest and perform breathing exercises,” par. [0022]);
--in response to determining that (i) the received data corresponding to the one or more types of biometric data satisfies the particular biometric threshold and that (ii) the received data indicating (“As another example, the care platform could include another condition that specifies that if the patient's systolic blood pressure exceeds 135 mmHg and the patient reports feeling the symptom of dizziness, the care platform should perform a treatment regimen aimed at reducing the patient's blood pressure, e.g., instructing the patient to rest and perform breathing exercises,” par. [0022]); and b) providing a nonadherence notification to the computing device indicating the action associated with the particular event rule (“The event rule may specify an action to be performed as a result of reaching the end state, e.g., alert a care provider or emergency services about the observed metrics,” par. [0054]; “If any actions specified in the event rule require care provider approval (at step 417), then, at step 419, the care plan management application 111 notifies a care provider and prompts the care provider for approval for or customizations to the tasks to be added,” par. [0053]).
Regarding claim 2, Dettinger further discloses: wherein the one or more types of biometric data includes at least one of a blood sugar measurement, a weight measure, or an activity measurement of the patient (“the application may receive information from various sensors that monitor patient activity (e.g., heart rate, weight, blood pressure),” par. [0020]).

Regarding claim 3, Dettinger further discloses: wherein the event rule the action for the patient to perform to bring the patient into adherence with specified parameters of said care plan (Take medication, contact care provider, and deep breathing exercises in the Event Rule column in FIG. 3B).

Regarding claim 4, Dettinger further discloses: 
(“New or modified conditions may also be associated with a corresponding event rule 114. A threshold and a corresponding event rule 114 may reflect a given state of health of the patient 113 based on the observed biometric data and reported symptoms,” par. [0036); 
--determining, for the particular node of the health care plan, that (i) the received additional data corresponding to the one or more types of subsequently observed biometric data satisfies an additional biometric threshold and that (ii) the received additional data indicating the at least one of said thresholds or subsequently one or more reported symptoms satisfies at least one of the one or more symptom satisfy one or more second conditions, wherein the additional biometric threshold is greater than the particular biometric threshold (“Each task associated with a new state is aimed towards orienting the biometrics observed in a patient 103 towards a desired result and/or eliminating symptoms experienced by the patient 103. Each state may branch off into other states in response to subsequently observed sensor data,” par. [0036]); and 
--in response to determining that (i) the received additional data corresponding to the one or more types of biometric data satisfies the additional biometric threshold and that (ii) the received additional data indicating the one or more reported symptoms satisfies at least one of the one or more symptom conditions, identifying a second an additional event rule of the table that corresponds corresponding to the received additional data corresponding to the one or more types of biometric data and the received additional data indicating the one or more reported symptoms (“Each task associated with a new state is aimed towards orienting the biometrics observed in a patient 103 towards a desired result and/or eliminating symptoms experienced by the patient 103. Each state may branch off into other states in response to subsequently observed sensor data,” par. [0036]; “The event handler component 215 may also insert additional thresholds to the care plan 113 used to subsequently determine whether the patient's heart rate continues to increase despite adherence to the added tasks,” par. [0041]).

Regarding claim 5, Dettinger further discloses: wherein the additional event rule comprises an instruction for the patient to contact a care provider (“If the care plan 113 transitions into an end state, then an associated action for the care plan management application 111 may be to contact a care provider or emergency services to further assist the patient,” par. [0050]).

Regarding claim 6, Dettinger further discloses: receiving an instruction, at the computing device, from the care provider that includes a nonadherence notification indicating an additional action (“The care plan management application 111 could transmit these proposed alterations to the care provider 101 and could provide an interface through which the care provider 101 can select and authorize one of the proposed alterations to the patient's care plan,” [0048]).

Regarding claim 7, Dettinger further discloses:
--receiving further data corresponding to one or more types of biometric data for the patient; receiving further data indicating one or more reported symptoms for the patient (“New or modified conditions may also be associated with a corresponding event rule 114. A threshold and a corresponding event rule 114 may reflect a given state of health of the patient 113 based on the observed biometric data and reported symptoms,” par. [0036]; FIG. 4 shows that the assignment of tasks and the receiving of further data can occur as many times as needed to reach an end state. Paragraphs [0039]-[0042] describe an example with multiple iterative task assignments and monitoring of biometric data and symptoms); 
--determining, for the particular node of the health care plan, that (i) the received further data corresponding to the one or more types of biometric data satisfies a further biometric threshold and that (ii) the received further data indicating the one or more reported symptoms satisfies at least one of (“Each task associated with a new state is aimed towards orienting the biometrics observed in a patient 103 towards a desired result and/or eliminating symptoms experienced by the patient 103. Each state may branch off into other states in response to subsequently observed sensor data,” par. [0036]); and 
--in response to determining that (i) the received further data corresponding to the one or more types of biometric data satisfies the further biometric threshold and that (ii) the received further data indicating the one or more reported symptoms satisfies at least one of the one or more symptom conditions, identifying a further further event rule of the table that corresponds to the received additional data corresponding to the one or more types of biometric data and the received additional data indicating the one or more reported symptoms (“Each task associated with a new state is aimed towards orienting the biometrics observed in a patient 103 towards a desired result and/or eliminating symptoms experienced by the patient 103. Each state may branch off into other states in response to subsequently observed sensor data,” par. [0036]; “The event handler component 215 may also insert additional thresholds to the care plan 113 used to subsequently determine whether the patient's heart rate continues to increase despite adherence to the added tasks,” par. [0041]).


Regarding claim 8, Dettinger discloses all of the limitations of claim 1 as described above (incorporated herein). Dettinger further discloses A computer-readable storage medium storing instructions, which, when executed on a processor, performs an operation for using a care plan assigned to a patient to manage a chronic illness for said patient in response to data observed from the patient (“computer-readable storage medium storing instructions, which, when executed on a processor, perform an operation for modifying a care plan assigned to a patient in response to data observed from the patient,” par. [0007]).

	Regarding claims 9-14, Dettinger discloses each limitation as described above in the rejections of claims 2-7 (incorporated herein).

Regarding claim 15, Dettinger discloses all of the limitations of claims 1 and 8 as described above (incorporated herein). Dettinger further discloses A system, comprising: a processor, and a memory storing one or more application programs configured to perform an operation for using a care plan assigned to a patient to manage a chronic illness for said patient in response to data observed from the patient (“a system having a processor and a memory a memory storing one or more application programs configured to perform an operation for modifying a care plan assigned to a patient in response to data observed from the patient,” par. [0008]).

Regarding claims 16-20, Dettinger discloses each limitation as described above in the rejections of claims 2-7 (incorporated herein).


Response to arguments
Applicant's arguments filed 12/10/2021 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant generally asserts that the amended claims overcome the rejections. The Examiner disagrees for the reasons set forth above.
Regarding the prior art rejections, Applicant generally asserts that Dettinger fails to disclose the amended claim 1. The Examiner disagrees for the reasons set forth above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626